DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on April 12, 2021 and June 21, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 31-54 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10,977,600. Although the claims at issue are not identical, they are not patentably distinct from each other because they include a variation of wording that would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention:
Application No. 17/227,553
U.S. Patent No. 10,977,600
Claim 31: A method of managing delivery of a food product with a food locker system having a chamber, a door moveable between an open position and a closed position and configured to prevent access to the chamber in the closed position, a locking mechanism configured to prevent movement of the door from the closed position to the open position, and a locker control module in communication with the locking mechanism, the method comprising: 
associated with a customer; 

displaying, on a second display of the food locker system, a third identifier associated with the customer, the second display disposed on a second side of the food locker system; 

receiving, at the locker control module, a fourth identifier associated with the customer; and 

unlocking, with the locker control module, the locking mechanism based on receipt of the fourth identifier after displaying the first identifier, the second identifier, and the third identifier.

identifying the user; 


displaying, on a second display of the food locker system, a third identifier identifying the chamber, the second display disposed on a second side of the food locker system; 

receiving at the locker control module, a fourth identifier associated with the user; and

unlocking, with the locker control module, the locking mechanism based on receipt of the fourth identifier  after displaying the first identifier, the second identifier, and the third identifier.


A customer of the food locker system is considered reasonably equivalent to a user who is operating the food locker system.  Thus, the variation of wording would have been obvious to one with ordinary skill in the art.

Application No. 17/227,553
U.S. Patent No. 10,977,600
Claim 44: A method of managing delivery of a food product with a food locker system, the method comprising: 

displaying, on a first display disposed on a first side of the food locker system, an assigned destination for the food product; 

instructing a user to place the food product in the assigned destination; 

displaying, on a second display disposed on a second side of the food locker system, a first identifier associated with a customer and the assigned destination, after instructing the user to place the food product in the assigned destination; 


second identifier associated with the food product, the second identifier received by the food locker system after displaying the first identifier and the assigned destination; and 

unlocking a locking mechanism, after displaying the first identifier, based on receipt of the second identifier by the food locker system, the locking mechanism configured to allow access to the assigned destination.
 A method of managing delivery of a food product with a food locker system, the method comprising: 

displaying, on a first display disposed on a first side of the food locker system, an assigned destination for the food product; 

instructing a user to place the food product in the assigned destination; 

displaying, on a second display disposed on a second side of the food locker system, (i) a first identifier associated with the food product and (ii) a second identifier corresponding to a customer, after instructing the user to place the food product in the assigned destination; 

third identifier associated with the food product, the third identifier received by the food locker system after displaying the first identifier and the assigned destination; and 

unlocking a locking mechanism, after displaying the first identifier and the second identifier, based on receipt of the third identifier by the food locker system, the locking mechanism configured to allow access to the assigned destination.


A first identifier associated with a customer and the assigned destination is considered reasonably equivalent to a first identifier associated with the food product and (ii) a second identifier corresponding to a customer since an identifier associated with an assigned destination is associated to the food product stored therein.  Thus, the variation of wording would have been obvious to one with ordinary skill in the art.
	Claims 32-43 and 45-54 of the current application are substantially equivalent to claims 2-14 and 16-25 of the Patent.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniell L Negron whose telephone number is (571)272-7559. The examiner can normally be reached Mondays through Fridays between the hours of 9AM and 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on (571) 272-7495. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DANIELL L. NEGRON
Primary Examiner
Art Unit 2699



/Daniell L Negron/Primary Examiner, Art Unit 2699                                                                                                                                                                                                        February 4, 2022